Title: From George Washington to Colonel Stephen Moylan, 25 July 1778
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters White plains 25th July 1778
          
          I recd yours of the 23d by Major Washington. I think the best position for the Cavalry,
            to answer the purposes of foraging and covering  the Country, will be
            about Hackensaik New Bridge. You then have an oppertunity of drawing supplies from the
            Country between the North River and Hackensaik and Hackensaik and Pasaic as your Station
            will be central. You also hinder the inhabitants from carrying provision to New York,
            either by the way of Bergen, or Barbadoes Neck.
          As soon as the Forage master has got matters in his department fixed, I shall order
            all, but abt 50 Horse, over to this side. You will therefore be ready to move at a
            moments warning. I am &c.
        